UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6304


ROBERT LEE WALSH,

                Petitioner – Appellant,

          v.

UNITED   STATES  OF   AMERICA;  DISTRICT   COURT,  Clerk   of
Charleston Division; MILDRED L. RIVERA, Warden FCI Estill,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Richard M. Gergel, District Judge.
(8:10-cv-00085-RMG)


Submitted:   October 18, 2011              Decided:   November 10, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Robert Lee Walsh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Lee Walsh seeks to appeal the district court's

order adopting the magistrate judge’s recommendation to deny his

28 U.S.C. § 2241 (2006) petition.            We previously remanded to the

district    court   with   instructions        for   the   district   court   to

determine whether Walsh can satisfy the requirements of Fed. R.

App. P. 4(a)(6).       Because the district court’s docket revealed

that the court served notice of its order denying Walsh § 2241

relief on October 28, 2010, and the mail was not returned to the

district court, the district court found that Walsh could not

satisfy the conditions of Rule 4(a)(6)(A).                   Accordingly, the

district court denied the motion to reopen the appeal period.

            Because Walsh’s filings with this court suggest that

he   did   not   receive   notice   of   the    district    court’s   dismissal

order within at least the first month after it was entered on

the district court’s docket, we again remand the matter to the

district    court   for    a   determination     as   to   whether    Walsh   is

entitled to a reopening of the appeal period.                  On remand, the

district court shall afford the parties an opportunity to submit

additional information to assist it in determining whether Walsh

is entitled to have the appeal period reopened.                The record, as




                                         2
supplemented, shall then be returned to this court for further

consideration. *

                                                      REMANDED




     *
        By this disposition, we intimate no view as to whether
Walsh is entitled to a reopening of the appeal period.



                              3